

116 HR 590 IH: Freedom of Religion Act of 2019
U.S. House of Representatives
2019-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 590IN THE HOUSE OF REPRESENTATIVESJanuary 16, 2019Mr. Beyer (for himself, Ms. Norton, Ms. Schakowsky, Ms. McCollum, Mr. Carson of Indiana, Ms. Jayapal, Ms. Omar, Mr. Raskin, Mr. Nadler, Ms. Lofgren, Mr. Pocan, Ms. Johnson of Texas, Mrs. Carolyn B. Maloney of New York, Ms. Pingree, Mr. Panetta, Mr. Kennedy, Mr. Moulton, Mr. Cohen, Mr. Price of North Carolina, Mr. McEachin, Ms. Clarke of New York, Mr. Hastings, Mr. Connolly, Mr. Deutch, Ms. DelBene, Mr. Khanna, Mr. DeFazio, Mr. Cartwright, Mr. Ryan, Mr. Serrano, Mr. Langevin, Mr. Garamendi, Mr. Engel, Mr. Kilmer, Ms. DeLauro, Mr. Courtney, Mr. Espaillat, Mr. Keating, Mr. Pascrell, Ms. Speier, Ms. Bonamici, Mrs. Beatty, Mr. Pallone, Miss Rice of New York, Mr. Sean Patrick Maloney of New York, Mrs. Dingell, Mr. Smith of Washington, Mr. Yarmuth, Mr. Sires, Ms. Titus, Mr. Welch, Mr. Danny K. Davis of Illinois, Mr. Swalwell of California, Mr. Lowenthal, Mr. Kind, Mr. Blumenauer, Mr. McGovern, Mr. Sarbanes, Ms. Eshoo, Ms. Sánchez, Mr. Heck, Mr. Scott of Virginia, Mr. Soto, Ms. Tlaib, Mr. Foster, Mrs. Watson Coleman, Mr. Brendan F. Boyle of Pennsylvania, Mr. Cummings, Ms. Moore, Mr. Quigley, Mr. Gomez, Mr. Larsen of Washington, Mr. Suozzi, Mrs. Hayes, Mr. Correa, Mr. Ruppersberger, Ms. Wexton, Mr. Rush, Mr. Kildee, Ms. Clark of Massachusetts, Mr. Rose of New York, Ms. Sewell of Alabama, Mr. Tonko, Ms. Meng, Mr. Huffman, Ms. Matsui, Ms. Hill of California, Mr. Costa, Mrs. Lawrence, Mrs. Napolitano, Mr. Malinowski, Mr. Cárdenas, Mr. Payne, Mr. Norcross, Ms. Wilson of Florida, Ms. Judy Chu of California, Mr. Takano, Mr. Higgins of New York, Ms. Shalala, Ms. DeGette, Mr. Ted Lieu of California, Mr. Grijalva, Mr. Cicilline, Mr. Cisneros, Ms. Ocasio-Cortez, Mr. Himes, Ms. Wasserman Schultz, Mr. Michael F. Doyle of Pennsylvania, Mr. Butterfield, Mr. Crist, Mr. Schneider, Mr. Jeffries, Ms. Castor of Florida, Mr. Lamb, Ms. Lee of California, Mr. Levin of Michigan, Ms. Roybal-Allard, Mr. Meeks, Mrs. Demings, Ms. Brownley of California, Mr. Carbajal, Mr. Lawson of Florida, Mr. Green of Texas, Mr. Lewis, and Ms. Velázquez) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to provide that an alien may not be denied admission
			 or entry to the United States, or other immigration benefits, because of
			 the aliens religion, and for other purposes.
	
 1.Short titleThis Act may be cited as the Freedom of Religion Act of 2019. 2.Prohibition on denying admission, entry, or other benefit because of religion (a)In generalChapter 2 of title I of the Immigration and Nationality Act (8 U.S.C. 1181 et seq.) is amended by inserting after section 219 the following:
				
					220.Prohibition on denying admission, entry, or other benefit because of religion
 (a)In generalNotwithstanding any other provision of the immigration laws, an alien may not be denied entry, reentry, or admission to the United States, or any other immigration benefit, because of the alien’s religion or lack of religious beliefs.
 (b)ConstructionNothing in subsection (a) shall be construed to affect the authorities under section 212(f), subsections (h) and (i) of section 221, or any other provision of the immigration laws, when exercised on a case-by-case basis with respect to an individual who a consular officer, an immigration officer, the Attorney General, the Secretary of State, the Secretary of Homeland Security, or the President determines may pose a threat to United States national security interests..
 (b)Clerical amendmentThe table of contents for the Immigration and Nationality Act is amended by inserting after the item relating to section 219 the following:
				
					
						Sec. 220. Prohibition on denying admission, entry, or other benefit because of religion..
			